DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “a thickness of the second portion is smaller than a height of the plurality of wall surfaces…a thickness of the first portion is the same as or larger than a height of the plurality of wall surfaces, and…the thickness of the first portion is different from the thickness of the second portion.” However, it is unclear how the “thickness” of the portions or the “height” of the wall surfaces is being defined. Specifically, it is unclear if the “thickness” is being defined in a particular dimension. That is, it is unclear if the “thickness” is intended to be normal to a surface of the slope, wall, or substrate, in a vertical or horizontal direction, etc. Similarly, it is unclear how the “height” of the wall should be defined.
It appears that the claim is intended for the width to be a vertical direction from the substrate when describing that “a thickness of the second portion is smaller than a height of the plurality of wall surfaces…a thickness of the first portion is the same as or larger than a height of the plurality of wall surfaces” but then it appears that the claim is intending for the width to be a direction normal to the surface contacting the wall or slope when describing that “the thickness of the first portion is different from the thickness of the second portion.” If the “thickness” were intended to be the same dimension in each of the above limitations, then the final limitation that “the thickness of the first portion is different from the thickness of the second portion” would be redundant as the thicknesses in the vertical direction from the substrate are defined by the height of the wall.
For the purposes of examination, the claim will be interpreted as requiring that “a thickness of the second portion in a direction normal to a surface of the slopes is smaller than a height of the plurality of wall surfaces…a length of the first portion parallel to the wall surface is the same as or larger than a height of the plurality of wall surfaces, and…a thickness of the first portion in a direction normal to the wall surface is different from the thickness of the second portion.”
Claims 2-14 and 16-17 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushigome (U.S. Patent No. 8,941,923) in view of Ando et al. (U.S. Patent No. 8,649,095; hereinafter – “Ando”).
Regarding claim 1, Ushigome teaches a diffractive optical element comprising:
a substrate (2) (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31-37; C. 14, L. 3-11; C. 16, L. 16-25);
a first resin layer (12) formed on the substrate and having a diffraction grating shape including a plurality of wall surfaces (12b) and a plurality of slopes (12a) (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25);
a second resin layer (11) formed on the first resin layer (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25);
a first portion (20, 21) formed on the plurality of wall surfaces of the first resin layer and having a higher refractive index than the first and the second resin layers (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41); and
a second portion (20, 21) (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41),
wherein second portion (20, 21) is formed on the plurality of slopes of the first resin layer at a distance from the plurality of wall surfaces (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41), and
wherein a thickness of the second portion is smaller than a height of the plurality of wall surfaces (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 5, L. 26-46; C. 14, L. 3-34; C. 16, L. 16-41),
wherein a length of the first portion is the same as or larger than a height of the plurality of wall surfaces (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 5, L. 26-46; C. 14, L. 3-34; C. 16, L. 16-41), and
wherein the thickness of the first portion is different from the thickness of the second portion (See e.g. Fig. 25; C. 16, L. 16-41; C. 18, L. 12-28).
Ushigome fails to explicitly disclose that the second portion is discontinuous with the first portion and the plurality of wall surfaces.
However, Ando teaches a diffraction grating lens with a first resin layer (222) having a plurality of wall surfaces (65) and a plurality of slopes (63) with a layered portion (67, 68) formed on the plurality of wall surfaces and a second portion (66, 68) discontinuous with the layered portion and the plurality of wall surfaces, formed on the plurality of slopes of the first resin layer at a distance from the plurality of wall surfaces and having a thickness smaller than a height of the plurality of wall surfaces (See e.g. Figs. 2 and 16; C. 8, L. 28-55).
Ando teaches this discontinuous second portion such that “light transmitted near at least one of both ends along the width direction of an annular zone has its light intensity reduced relative to the light traveling through a central portion along the width direction, whereby the contour of the wavefront of the light transmitted through the annular zone is blurred” and thus “a diffraction phenomenon occurring due to the travel through the annular zone becomes less conspicuous, thus suppressing occurrence of stripe flare light” (C. 4, L. 21-29) in order “to provide a diffraction grating lens which can suppress occurrence of stripe flare light, and an imaging device in which the same is used” (C. 3, L. 42-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Ushigome to have a discontinuous second portion as in Ando such that “light transmitted near at least one of both ends along the width direction of an annular zone has its light intensity reduced relative to the light traveling through a central portion along the width direction, whereby the contour of the wavefront of the light transmitted through the annular zone is blurred” and thus “a diffraction phenomenon occurring due to the travel through the annular zone becomes less conspicuous, thus suppressing occurrence of stripe flare light” in order “to provide a diffraction grating lens which can suppress occurrence of stripe flare light, and an imaging device in which the same is used,” as taught by Ando (C. 3, L. 42-45; C. 4, L. 21-29).
Regarding claim 2, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that the thickness of the second portion is 1/400 or more and 1/50 or less times the height of the plurality of wall surfaces (C. 5, L. 44-46; C. 14, L. 23-34; C. 16, L. 26-41; See also Table 1 in C. 18 providing thickness of the layers within Applicant’s claimed range).
Regarding claim 3, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that the thickness of the second portion is 10 nm or more and 200 nm or less (C. 5, L. 25-46; C. 14, L. 23-34; C. 16, L. 26-41; See also Table 1 in C. 18 providing thickness of the layers within Applicant’s claimed range).
Regarding claim 5, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome fails to explicitly disclose that a covering area of the second portion to the plurality of slopes is 5 or more and 99 or less area portions with respect to 100 area portions on the plurality of slopes.
However, Ando further teaches that a covering area of the second portion to the plurality of slopes is 5 or more and 99 or less area portions with respect to 100 area portions on the plurality of slopes (See e.g. Figs. 2 and 16; C. 8, L. 28-55). Additionally, Ando further teaches that the “predetermined areal density” of the second portion can be modified to ensure the proper light transmittance.
Ando teaches this discontinuous second portion such that “light transmitted near at least one of both ends along the width direction of an annular zone has its light intensity reduced relative to the light traveling through a central portion along the width direction, whereby the contour of the wavefront of the light transmitted through the annular zone is blurred” and thus “a diffraction phenomenon occurring due to the travel through the annular zone becomes less conspicuous, thus suppressing occurrence of stripe flare light” (C. 4, L. 21-29) in order “to provide a diffraction grating lens which can suppress occurrence of stripe flare light, and an imaging device in which the same is used” (C. 3, L. 42-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Ushigome to have a discontinuous second portion having the covering area of Ando such that “light transmitted near at least one of both ends along the width direction of an annular zone has its light intensity reduced relative to the light traveling through a central portion along the width direction, whereby the contour of the wavefront of the light transmitted through the annular zone is blurred” and thus “a diffraction phenomenon occurring due to the travel through the annular zone becomes less conspicuous, thus suppressing occurrence of stripe flare light” in order “to provide a diffraction grating lens which can suppress occurrence of stripe flare light, and an imaging device in which the same is used,” as taught by Ando (C. 3, L. 42-45; C. 4, L. 21-29), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches a center and an outer edge, wherein, in a planar view of the diffractive optical element viewed (planar view) from the direction in which the first and the second resin layers are stacked, the second portion is formed on the plurality of slopes in a region satisfying the formula (1): 0.1R ≤ |r| ≤ R (1) where R denotes a radius of the diffractive optical element, and r denotes a distance from the center toward the outer edge (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41 – As Ushigome teaches forming the second portion over the entirety of the grating, it follows that the second portion is necessarily formed on the claimed portion).
Regarding claim 8, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that the second portion is made of an inorganic material (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41).
Regarding claim 9, Ushigome teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that the high refractive-index portion is made of an inorganic material (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41).
Regarding claim 10, Ushigome teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that the second portion is made of a same material as the high refractive-index portion (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41).
Regarding claim 11, Ushigome teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that a linear expansion coefficient of the second portion at 0 to 40°C is 1/10 or more times the linear expansion coefficient of the first and the second resin layers at 0 to 40°C (C. 4, L. 59 – C. 5, L. 2; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41 – Here Ushigome teaches utilizing materials known to have the required linear expansion coefficients).
Moreover, Ushigome teaches resin layers and second portions formed of identical compositions and structures to those of the instantly claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, the resin layers and second portion of Ushigome meets the required details of the claim.
Regarding claim 12, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that nd1 < nd2 and v1 < v2 are satisfied, where nd1 denotes the refractive index of the first resin layer, v1 denotes the Abbe number of the first resin layer, nd2 denotes the refractive index of the second resin layer, and v2 denotes the Abbe number of the second resin layer (Abstract; C. 1, L. 45-59; C. 9, L. 56 – C. 10, L. 21; See also Table 1 in C. 18).
Regarding claim 13, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that a second substrate (3) is stacked on the second resin layer (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31-37; C. 14, L. 3-11; C. 16, L. 16-25).
Regarding claim 14, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches an optical apparatus comprising: a housing; and an optical system having lenses arranged in the housing, wherein at least one of the lenses is the diffractive optical element according to claim 1 (See e.g. Figs. 5-6; C. 5, L. 60 – C. 6, L. 32).
Regarding claim 16, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that the thickness of the first portion is greater than the thickness of the second portion (See e.g. Fig. 25; C. 16, L. 16-41; C. 18, L. 12-28).
Regarding claim 17, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that the thickness of the first and second portion is 2.0 μm or less (C. 12, L. 23-33; See also Table 1 in C. 18) and that the second portion has a thickness of half the first portion (C. 16, L. 16-41).
Ushigome fails to explicitly disclose that the thickness of the second portion is 10 nm or more and 200 nm or less, and the thickness of the first portion is 10 nm or more and 1.0 μm or less.
However, Ushigome further teaches reducing the thicknesses of the layers to reduce “a quantity of leak light” (C. 12, L. 23-33) and “in order to prevent the reduction of the flare reduction effect” (C. 19, L. 9-10) and teaches controlling the layer thicknesses differently to “more easily and less expensively manufacture the DOE” (C. 18, L. 12-28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Ushigome such that the thickness of the second portion is 10 nm or more and 200 nm or less, and the thickness of the first portion is 10 nm or more and 1.0 μm or less as suggested by Ushigome to reduce “a quantity of leak light” and “in order to prevent the reduction of the flare reduction effect” and teaches controlling the layer thicknesses differently to “more easily and less expensively manufacture the DOE,” as in Ushigome (C. 12, L. 23-33; C. 19, L. 9-10; C. 18, L. 12-28), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushigome in view of Ando as applied to claim 1 above, and further in view of Takayama (U.S. Patent No. 9,400,396).
Regarding claim 4, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above. 
Ushigome further teaches a center and an outer edge (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25).
Ushigome and Ando fail to explicitly disclose that the thickness of the second portion increases with increasing distance from the center toward the outer edge.
However, Takayama teaches a diffractive optical element comprising two resin layers with a coating wherein a thickness of the coating increases with increasing distance from the center toward the outer edge (See e.g. Figs. 8-9; C. 5, L. 34 – C. 6, L. 31).
Takayama teaches this increasing thickness to “maintain high diffraction efficiency even when a refractive index distribution is generated inside a grating of the diffractive optical element” (C. 1, L. 63-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Ushigome with the increasing thickness of the second portion as taught by Takayama to “maintain high diffraction efficiency even when a refractive index distribution is generated inside a grating of the diffractive optical element,” as in Takayama (C. 1, L. 63-67).
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushigome in view of Ando as applied to claim 1 above, and further in view of Chen et al. (U.S. Patent No. 5,969,864; hereinafter – “Chen”).
Regarding claim 4, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above. 
Ushigome further teaches a center and an outer edge (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25).
Ushigome and Ando fail to explicitly disclose that the thickness of the second portion increases with increasing distance from the center toward the outer edge.
However, Chen teaches a variable surface relief kinoform optical element having a plurality of slopes (14) with second portions (24, 34) wherein a thickness of the second portions increases with increasing distance from the center toward the outer edge (See e.g. Figs. 1 and 3; Abstract; C. 3, L. 51-67; C. 4, L. 16 – C. 5, L. 30 – As the distance between steps is decreased, it follows that the covering area must increase).
Chen teaches this increasing thickness of the second portions “to optimize the first order diffraction efficiency in each zone” such that “noise as well as ghost image problems may be reduced and contrast and resolution may be enhance” (C. 2, L. 59 – C. 3, L. 21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Ushigome with the increasing thickness of the second portions taught by Chen “to optimize the first order diffraction efficiency in each zone” such that “noise as well as ghost image problems may be reduced and contrast and resolution may be enhance,” as in Chen (C. 2, L. 59 – C. 3, L. 21).
Regarding claim 6, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above. 
Ushigome further teaches a center and an outer edge (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25).
Ushigome and Ando fail to explicitly disclose that a covering area of the second portion to the plurality of slopes increases with increasing distance from the center toward the outer edge.
However, Chen teaches a variable surface relief kinoform optical element having a plurality of slopes (14) with second portions (24, 34) wherein a covering area of the second portion to the plurality of slopes increases with increasing distance from the center toward the outer edge (See e.g. Figs. 1 and 3; C. 4, L. 16-33 – As the distance between steps is decreased, it follows that the covering area must increase).
Chen teaches this increasing covering area of the second portions “to optimize the first order diffraction efficiency in each zone” such that “noise as well as ghost image problems may be reduced and contrast and resolution may be enhance” (C. 2, L. 59 – C. 3, L. 21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Ushigome with the increasing covering area of the second portions taught by Chen “to optimize the first order diffraction efficiency in each zone” such that “noise as well as ghost image problems may be reduced and contrast and resolution may be enhance,” as in Chen (C. 2, L. 59 – C. 3, L. 21).
Response to Arguments
Applicant's arguments filed 07/21/2022, see pages 6-8, regarding the 35 U.S.C. 103 rejection of claims 1 and 15 have been fully considered but they are not persuasive.
Applicant argues that “because Ushigome, even as modified, has a uniformly thick first and second portions, the modified structure does not satisfy all of the features recited by amendment claim 1.” However, Examiner respectfully disagrees.

    PNG
    media_image1.png
    376
    564
    media_image1.png
    Greyscale
Specifically, Ushigome explicitly teaches that “a total thickness of the thin film on the grating surface differs from a total thickness of the thin film on the grating wall surface” (C. 16, L. 16-41) as can be seen in Fig. 25, reproduced below. Additionally, Ushigome further teaches that the thicknesses of the film on the wall surfaces and the sloped surfaces can be varied differently (C. 18, L. 12-28: “the thickness of the film thickness on the grating surface may be different from that on the grating wall surface”). Thus, Examiner maintains that the required thicknesses are taught by Ushigome.
Moreover, Examiner maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Ushigome to have a discontinuous second portion as in Ando such that “light transmitted near at least one of both ends along the width direction of an annular zone has its light intensity reduced relative to the light traveling through a central portion along the width direction, whereby the contour of the wavefront of the light transmitted through the annular zone is blurred” and thus “a diffraction phenomenon occurring due to the travel through the annular zone becomes less conspicuous, thus suppressing occurrence of stripe flare light” in order “to provide a diffraction grating lens which can suppress occurrence of stripe flare light, and an imaging device in which the same is used,” as taught by Ando (C. 3, L. 42-45; C. 4, L. 21-29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896


/Nicholas R. Pasko/Primary Examiner, Art Unit 2896